IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROY CARLTON BARNHILL                 NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                 FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2104
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Santa Rosa County.
Gary L. Bergosh, Judge.

Mark V. Murray, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.